Title: To George Washington from Henry Knox, 14 August 1787
From: Knox, Henry
To: Washington, George



New York 14 August 1787

Influenced by motives of delicacy I have hitherto forborne the pleasure my dear Sir of writing to you since my return from Philadelphia.
I have been apprehensive that the stages of the business of the convention might leak out, and be made an ill use of, by some people. I have therefore been anxious that you should escape the possibility of imputation. But as the objects seem now to be brought to a point, I take the liberty to indulge myself in communicating with you.
Although I frankly confess that the existence of the State governments is an insuperable evil in a national point of view, yet I do not well see how in this stage of the business they could be annihilated—and perhaps while they continue the frame of government could not with propriety be much higher toned than the one proposed. It is so infinitely preferable to the present

constitution, and gives such a bias to a proper line of conduct in future ⟨that⟩ I think all men anxious for a national government should zealously embrace it.
The education, genius, and habits of men on this continent are so various even at this moment, and of consequence their views of the same subject so different, that I am satisfied with the result of the convention, although it is short of my wishes and of my judgement.
But when I find men of the purest intentions concur in embracing a system which on the highest deliberation, seems to be the best which can be obtained, under present circumstances, I am convinced of the propriety of its being strenously supported by all those who have wished for a national republic of higher and more durable powers.
I am persuaded that the address of the convention to accompany their proposition will be couched in the most persuasive terms.
I feel anxious that there should be the fullest representation in Congress, in order that the propositions should receive their warmest concurrence and strongest impulse.
Mrs Knox and myself have recently sustained the severe affliction of losing our youngest child of about eleven months old, who died on the 11th instant of a disease incident to children cutting their teeth in the summer season. This is the third time that Mrs Knox has had her tenderest affections lacerated by the rigid hand of death.
Although her present grief is sharp indeed we hope it will [be]assuaged by the lenient hand of time. I am my dear Sir with the most perfect respect and affection Your sincere friend & humble Servant

H. Knox

